CRAWLEY, Judge,
dissenting.
Because I would affirm the trial court’s judgment, I respectfully dissent. Specifically, I believe there is evidence to support the trial court’s conclusion that the plaintiffs did not prove damages, the fourth element of a claim for fraud.
As the majority notes, the trial court held that the plaintiffs “did not prove that the restaurant was closed because of the alleged misrepresentation.” (Emphasis added.) Compare Rooney v. Southern Dependacare, Inc., 672 So.2d 1, 5 (Ala.1995)(wherein the court, holding that damage award against defendants in breach of contract and fraud case was “speculative” and “not properly supported by the evidence,” agreed with defendants that “there is no proof that [defendants] caused the plaintiffs to close the clinics”). Here, there is no proof that the defendants caused the plaintiffs to shut down their restaurant.
THOMPSON, J., concurs: